Citation Nr: 0317513	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  00-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent duodenitis, with history of duodenal 
ulcer, and with gastroesophageal reflux. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the fifth left metatarsal.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1972 to June 1981.

In a May 16, 2002, communication, the veteran indicated that 
he was dropping his appeal for a disability rating in excess 
of 20 percent for residuals of a fracture of the right ankle.

In developing the case, the RO failed to apprise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which because effective during 
the pendency of the appeal.  This law is applicable to the 
veteran's claims.  VA has also issued final regulations to 
implement the statutory changes.  See duty to assist, 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

In Quartuccio, the Court held that a remand for compliance 
with the VCAA was required because the Secretary neither 
"notified the claimant...of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that [was] necessary to substantiate the claim [nor did he] 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary...will attempt to obtain on behalf of the 
claimant."  16 Vet. App. 183 (2002).

With this in mind, the undersigned notes that at the time of 
a personal hearing before a hearing officer at the RO in 
December 2000, the veteran testified that when he underwent 
magnetic resonance imaging for a back injury in the mid-
1990's, he was told the testing showed that he had a chronic 
sinus problem.  He indicated the study was initiated by a Dr. 
Lahiri in Richland, Washington.  The Board notes that the 
evidence of record contains several statements from Dr. 
Lahiri, none of which refers to sinus problems.  The veteran 
underwent electromyogram testing with Dr. Lahari, but there 
is no record of magnetic resonance imaging performed by the 
physician.

A review of the record with regard to the veteran's 
gastrointestinal symptomatology reveals that by rating 
decision dated in September 2001, the veteran's 
gastroesophageal reflux was considered to be part and parcel 
of his service-connected gastrointestinal disability.  The 
combined symptoms were determined to warrant a single 10 
percent disability evaluation and the disability was 
classified for rating purposes as "duodenitis recurrent, 
history duodenal ulcer, with gastroesophageal reflux."  The 
representative has argued that separate disability ratings 
should be assigned for the duodenitis and for the 
gastroesophageal reflux, but neither the veteran nor his 
representative has asserted reasons as to why, particularly 
in light of the comment made at the time of rating 
examination by VA in August 2001 when the examiner opined 
that while the veteran's esophageal reflux would not be 
caused directly by his duodenal ulcer, the ulcer would be 
caused by the possibility of high gastric acid and this would 
also be producing the same type of problems in the esophagus 
producing the gastroesophageal reflux.


In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
and evaluation for gastrointestinal 
problems, sinus difficulties, and left 
foot symptomatology.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that had not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, he should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  Of 
particular interest is the report of 
magnetic resonance imaging reportedly 
done by T. D. Lahiri, M.D., Richland 
Medical Center, 780 Swift Boulevard, 
Suite 170, Richland, Washington 99352, in 
the mid-1990's.

3.  The RO should provide the veteran a 
VA orthopedic examination to access the 
current nature and extent of his service-
connected residuals of a fracture of the 
left fifth metatarsal.  The examiner 
should review the claims file and a copy 
of this REMAND.  The examiner should 
indicate whether there is any limitation 
in the range of motion attributable to 
the fracture residuals.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairment due to weakness, 
excess fatigability, incoordination, 
instability, pain, or flare-ups, and so 
forth, and should portray these factors 
in terms of loss of motion.

4.  The veteran should also be afforded 
an examination by a physician with 
expertise in sinus disorders to determine 
the nature and etiology of any chronic 
sinusitis.  The claims folder, and a copy 
of this REMAND, must be made available to 
the examiner.  All specialized tests and 
studies deemed necessary should be 
accomplished.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any sinusitis and to comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  If the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state.  A complete rationale for any 
opinion expressed should be provided, as 
well as the evidence relied upon or 
ejected in forming any opinion.

5.  The veteran should be accorded an 
examination by a physician with expertise 
in gastrointestinal disorders for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his service-connected gastrointestinal 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should express an opinion as to whether 
any gastroesophageal reflux is a 
component of the service-connected 
duodenitis with history of duodenal ulcer 
disease.  All necessary tests and studies 
should be accomplished.  Any opinions 
expressed must be accompanied by a 
complete rationale.

6.  The RO must review the claims file 
and make sure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should insure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found in 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001) are 
fully complied with and satisfied.

7.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The purpose of this REMAND 
is to comply with governing adjudicative procedures and to 
obtain additional information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




